Citation Nr: 1142343	
Decision Date: 11/15/11    Archive Date: 11/30/11

DOCKET NO.  02-19 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to a higher initial rating in excess of 20 percent for cervical spine disease prior to March 10, 2010.

2.  Entitlement to service connection for an eye disorder, to include glaucoma, keratitis, conjunctivitis, chronic dry eye syndrome, blepharospasm, and blepharitis. 

3.  Entitlement to service connection for Bell's Palsy, claimed as secondary to current eye disorders. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and Spouse

ATTORNEY FOR THE BOARD

S. Coyle, Counsel


INTRODUCTION

The Veteran had active service from July 1971 to September 1975. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from various rating determinations of the Department of Veterans Affairs (VA) Regional Office (RO) located in New Orleans, Louisiana. 

Hearings on these matters were held before the undersigned Acting Veterans Law Judge sitting at the RO on April 3, 2003, and before a Decision Review Officer on May 14, 2008.  Copies of the hearing transcripts have been associated with the file. 

In a March 2009 rating determination, the RO, in addition to continuing the 20 percent disability evaluation for cervical disc disease, assigned 40 and 30 percent disability evaluations for cervical radiculopathy of the right and left upper extremities, respectively, with an effective date of February 17, 2006.  

In January 2010, the Board remanded these matters to the RO (via the Appeals Management Center (AMC)) for further evidentiary development.  After completion of the requested development, the case is back before the Board for further appellate action.

By rating decision dated June 2011, the RO awarded an increased evaluation for the service-connected cervical spine disease from 20 percent to 30 percent, effective March 10, 2010.  Applicable law provides that absent a waiver, a claimant seeking a disability rating greater than assigned will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and that a claim remains in controversy where less than the maximum available benefits are awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  In August 2011, the Veteran responded to the June 2011 decision noting his satisfaction with the 30 percent evaluation assigned subsequent to March 10, 2010.  However, he apparently continues to disagree with the 20 percent disability evaluation assigned prior to March 10, 2010.  Thus, the Board will review the adequacy of the evaluation assigned for the period prior to March 10, 2010.  See Fenderson v. West, 12 Vet. App. 119 (1999). 

The issues of entitlement to service connection for an eye disorder and Bell's Palsy are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Prior to March 10, 2010, there is no competent evidence of severe disc disease of the cervical spine with recurrent attacks and intermittent relief or incapacitating episodes requiring periods of bedrest prescribed by a physician.  Limitation of motion of the cervical spine is no more than moderate, and there is no evidence of ankylosis or flexion of the cervical spine limited to 15 degrees or less.


CONCLUSION OF LAW

The criteria for a higher initial rating in excess of 20 percent for cervical spine disease prior to March 10, 2010, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, Diagnostic Code 5293 (2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5290, 5293 (2003); 38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5243 (2011). 






REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In correspondence dated March 2004, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Specifically, the RO notified the Veteran of: information and evidence necessary to substantiate the original claim for service connection for a cervical spine disorder; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  In correspondence dated in October 2008, the Veteran was notified of the way initial disability ratings and effective dates are established. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans Claims (Court) held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  In the present case, the unfavorable AOJ decision that is the basis of this appeal was already decided and appealed prior to the enactment of the current section 5103(a) requirements in 2000.  The Court acknowledged in Pelegrini that where, as here, the § 5103(a) notice was not mandated at the time of the initial AOJ decision, the AOJ did not err in not providing such notice.  Rather, the appellant has the right to a content complying notice and proper subsequent VA process.  Pelegrini, 18 Vet. App. at 120.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

Here, the Veteran is challenging the initial evaluation assigned following the grant of service connection for cervical spine disease.  In Dingess, the Court of Appeals for Veterans Claims held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled. Id. at 490-91.  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  All identified and available post-service treatment records have been secured.  The Veteran has been medically evaluated in conjunction with his claim.  The duties to notify and assist have been met.

Legal Criteria

Disability evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Evaluation of a service-connected disorder requires a review of the Veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

The Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).   In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  It is also necessary to evaluate the disability from the point of view of the Veteran working or seeking work and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. §§ 4.2, 4.3.  If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  

By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

During the pendency of this claim, the criteria for evaluating disabilities of the spine were revised.  VA's General Counsel, in a precedent opinion, has held that when a new regulation is issued while a claim is pending before VA, unless clearly specified otherwise, VA must apply the new provision to the claim from the effective date of the change as long as the application would not produce retroactive effects.  VAOPGCPREC 7-2003 (Nov. 19, 2003).  The revised criteria may only be applied as of their effective date and, before that time, only the former version of the regulation may be applied.  VAOPGCPREC 3-2000 (Apr. 10, 2000). 

In accordance with VAOPGCPREC 7-2003, the Board has reviewed the revised rating criteria.  The revised rating criteria would not produce retroactive effects since the revised provisions affect only entitlement to prospective benefits. Therefore, VA must apply the new provisions from their effective date. 

Under the criteria in effect prior to September 23, 2002, intervertebral disc syndrome (IVDS) warrants a 10 percent rating if "mild" and a 20 percent rating if "moderate."  A 40 percent evaluation is awarded for IVDS if it is severe with recurrent attacks and intermittent relief.  A 60 percent evaluation is warranted for pronounced intervertebral disc syndrome with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk or other neurological findings appropriate to the site of the diseased disc, with little intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002). 

Note 1 provides that for the purposes of evaluations under Diagnostic Code 5293, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  "Chronic orthopedic and neurological manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.  Note 2 provides that when evaluating on the basis of chronic manifestations, evaluate orthopedic disabilities using evaluation criteria for the most appropriate orthopedic diagnostic code or codes.  Evaluate neurological disabilities separately using evaluation criteria for the most appropriate neurological diagnostic code or codes.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).

Under the criteria in effect prior to September 26, 2003, pertaining to limitation of motion of the cervical spine, a rating of 10 percent was warranted for slight limitation of motion.  A rating of 20 percent was warranted for moderate limitation of motion. A rating of 30 percent was warranted for severe limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5290 (2003). 

The rating schedule did not define "slight" versus "normal" versus "severe" limitation of motion.  However, although the criteria under Diagnostic Codes 5290 through 5292 were less defined that the current criteria, guidance can be obtained from the amended regulations.  In adopting specific ranges of motion to define what is normal, VA stated that the ranges of motion were based on the American Medical Association Guides to the Evaluation of Permanent Impairment, 2nd ed., (1984), which is the last edition of the Guides that measured range of motion of the spine using a goniometer.  See Supplementary Information, 67 Fed. Reg. 56509 (Sept. 4, 2002).  In other words, even though pre-2003 regulations did not define normal range of motion for the spine, the current definition is based on medical guidelines in existence since 1984, and the Board can consider the current ranges of motion to rating spine disabilities under the old criteria. 

In that regard, the Board notes that under current VA rating criteria, normal range of motion of the cervical spine is defined as forward flexion and extension to 45 degrees each, lateral flexion to 45 degrees bilaterally, and rotation to 80 degrees bilaterally.  38 C.F.R. § 4.71a, Plate V.  

Under the criteria effective from September 26, 2003, spine disorders are to be evaluated under the general rating formula for rating diseases and injuries of the spine (outlined below). 38 C.F.R. § 4.71a, Diagnostic Codes 5235 through 5242. IVDS will be evaluated under the general formula for rating diseases and injuries of the spine or under the formula for rating intervertebral disc syndrome based on incapacitating episodes (outlined above), whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25. 38 C.F.R.       § 4.71a, Diagnostic Code 5243.

In pertinent part, under the general rating formula for rating diseases and injuries of the spine, effective September 26, 2003, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply.  A 20 percent rating is warranted if forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees, or muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent rating is warranted if forward flexion of the cervical is 15 degrees or less or if there is favorable ankylosis of the entire cervical spine.  A 40 percent evaluation is warranted if there is unfavorable ankylosis of the entire cervical spine, or if forward flexion of the thoracolumbar spine is to 30 degrees or less or if there is favorable ankylosis of the entire thoracolumbar spine.  Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating, and unfavorable ankylosis of the entire spine warrants a 100 percent rating. 

There are several notes set out after the diagnostic criteria, which provide, in pertinent part, the following: first, associated objective neurologic abnormalities are to be rated separately under an appropriate diagnostic code.  Second, for purposes of VA compensation, forward flexion of the cervical spine is 0 to 45 degrees, extension is 0 to 45 degrees, left and right lateral flexion is 0 to 45 degrees, and left and right lateral rotation is 0 to 80 degrees; forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion is 0 to 30 degrees, and left and right lateral rotation is 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is to 240 degrees. Third, in exceptional cases, an examiner may state that, because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in the regulation.  Fourth, each range of motion should be rounded to the nearest 5 degrees. 

Analysis

As previously noted, neurological manifestations of degenerative disc disease are to be rated separately per Note 1 to Diagnostic Code 5243.  In this case, service connection for radiculopathy of the right and left upper extremities was granted by rating decision dated March 2009.  A 40 percent disability evaluation was assigned to the Veteran's right upper extremity and a 30 percent disability evaluation was assigned to his left upper extremity.  The Veteran did not appeal that decision and thus the question of the appropriate rating for cervical radiculitis is not before the Board.  

This claim was initially developed as a claim for a higher initial rating for cervical disc disease; however, review of the record reflects that the Veteran was also diagnosed with degenerative joint disease of the cervical spine via X-ray in February 2007.  Thus, in reviewing the adequacy of the 20 percent rating assigned prior to March 10, 2010, the Board shall employ diagnostic codes pertinent to both degenerative joint disease and degenerative disc disease of the cervical spine.  

On VA examination in March 2004, the Veteran reported that his cervical spine "bothered him occasionally."  Flexion was limited to 20 degrees, extension to 40 degrees, lateral flexion to 20 degrees on the left and 30 degrees on the right, right rotation to 60 degrees and left rotation to 50 degrees.  There were no periods of incapacitation in the prior 12 months.

On VA examination in June 2006, the Veteran reported pain and stiffness in his cervical spine.  There were no reports of incapacitating episodes.  Flexion was limited to 40 degrees, extension to 40 degrees, lateral flexion to 30 degrees bilaterally, and rotation to 40 degrees bilaterally, with painful motion.  There was no additional limitation of motion upon repetitive use.  The examiner characterized the effects of the Veteran's cervical spine symptomatology on his occupational activities as "significant," with "severe" restrictions on certain activities of daily living such as chores, recreation, and traveling.  The Veteran was prevented entirely from engaging in exercise and sports.  

On VA examination in August 2007, the Veteran reported increased pain and stiffness in the area of the cervical spine.  Trigger point injections had been used on one occasion to alleviate his symptoms.  The Veteran also used prescription pain medication.  On physical examination, guarding and painful motion of the cervical sacrospinalis were noted.  Flexion, extension, and lateral flexion (bilaterally) were limited to 30 degrees; right rotation was limited to 60 degrees and left rotation was limited to 50 degrees, with painful motion.  There was no additional limitation of motion upon repetition.  The examiner reported significant occupational impairment, with "decreased manual dexterity, problems with lifting and carrying, difficulty reaching, lack of stamina, decreased strength" and pain.  There had been no incapacitating episodes in the prior 12 months.  The impact of the Veteran's disability on his activities of daily living was reportedly mild to moderate.  He had lost approximately 3 weeks of work in the past 12 months due to his cervical spine symptoms.

On review, the Board finds that the evidence relating to cervical spine symptoms and impairment prior to September 26, 2003, does not show entitlement to a rating higher than 20 percent under the criteria then in effect for the cervical spine.  Under the rating criteria in effect prior to September 26, 2003, a rating in excess of 20 percent under Diagnostic Code 5290 requires limitation of motion of the cervical spine that more nearly approximates severe than moderate.  These criteria are not met or more nearly approximated during the period in question; instead, the ranges of motion recorded prior to March 10, 2010, demonstrate moderate limitation of motion consistent with the 20 percent rating assigned.  Specifically, examination reports have consistently shown that over half of the range of motion of the cervical spine is intact, suggesting that the Veteran's symptoms, while limiting, cannot reasonably be described as severe.  Also, there was no showing of IVDS which could be described as severe with recurrent attacks and intermittent relief.  Nor was there a report of persistent symptoms appropriate to the site of the diseased disc, with little intermittent relief.  Although the Veteran does suffer from constant pain, he is able to conduct most of his activities of daily living and has remained employed throughout the appeal period.  He has sought little to no clinical treatment for his cervical spine symptoms, which suggests that his symptoms cannot reasonably be described as severe or persistent, with little or intermittent relief.     

On review of the evidence above relating to cervical impairment since September 26, 2003, the Board finds the General Rating Formula criteria for an increased rating is not met. There have been no incapacitating episodes requiring bed rest prescribed by a physician and no evidence of ankylosis or flexion of the cervical spine limited to 15 degrees or less.   Neurological impairment in the upper extremities is separately rated.

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, in addition to the medical evidence above the Board has carefully considered the lay evidence offered by the Veteran and his wife in the form of correspondence to VA and testimony before the undersigned and a Decision Review Officer.  The Veteran, as a layperson, is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Similarly, his wife as a layperson can certainly provide an eyewitness account of a Veteran's visible symptoms.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, even affording both the Veteran and his wife full competence and credibility, nothing in their correspondence  and testimony shows the Veteran has more closely approximated the criteria for a higher evaluation for cervical spine disease. 

The Board has considered whether additional compensation is warranted under the DeLuca factors for either disability.  In this case, VA examiners have consistently found no additional limitation of function due to pain, weakness, fatigability or incoordination even after repetitive motion of the cervical spine.  The Board concludes that a higher rating based on those factors is not warranted. 

At no point during the pendency of the claim have the criteria for a higher initial rating been met under the applicable rating criteria for the cervical spine disability. Accordingly, "staged rating" is not warranted.  Fenderson v. West, 12 Vet. App. 119 (1999). 

The Board has also considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(a).  However, the record reflects the Veteran has not required frequent hospitalizations for his cervical spine symptoms and the manifestations of this disability are not in excess of those contemplated by the schedular criteria.  In sum, there is no indication that the average industrial impairment from the disabilities would be in excess of that contemplated by schedular criteria.  Prior to March 10, 2010, the Veteran was employed as a barber and reported little to no time lost from work in spite of the occupational impairment caused by his cervical spine symptoms.  Accordingly, the Board has determined that referral of this case for extra-schedular consideration is not in order.  See Thun v. Peake, 22 Vet. App. 111, 115-16.

Thus, the claim must be denied.  In so concluding, the Board has considered the benefit-of-the-doubt rule, but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim. 


ORDER

Entitlement to a higher initial rating in excess of 20 percent for cervical spine disease prior to March 10, 2010, is denied.


REMAND

In January 2010, the Board remanded the matters of entitlement to service connection for an eye disorder and Bell's Palsy as secondary to an eye disorder for additional examination.  The requested examinations were accomplished in March 2010 and April 2010; however, the Board finds that the examination reports are inadequate for rating purposes.  The VA eye examiner found that several eye disabilities were not related to service or to the Veteran's chronic conjunctivitis; however, he did not comment on the etiology of the conjunctivitis itself.  The Veteran asserts that his chronic conjunctivitis  is the result of in-service eye trauma.  Service treatment records do reflect treatment for an eye injury, and the clinical notes reflect repeated treatment for conjunctivitis since 1977, approximately 18 months following the Veteran's discharge from active service.  In addition, private eye treatment records have been submitted since the Veteran was last examined which are relevant to the claim and should be addressed by the examiner.  Upon remand, the matter should be referred back to the April 2010 eye examiner for clarification of his opinion.

The Veteran also received a neurological examination in March 2010 in an effort to determine the etiology of his Bell's Palsy.  The examiner incorrectly stated that the Veteran had Bell's Palsy in service, when in fact Bell's Palsy was not noted in service and the Veteran has not asserted that he had Bell's Palsy during service.  The examiner also found that the Veteran does not currently suffer from Bell's Palsy and that there are no residuals of the disorder; however, she did not reconcile her opinion with the lay evidence of Bell's Palsy residuals.  Specifically, the Veteran and his wife testified during his May 2008 hearing that his mouth is asymmetrical, that he has muscle spasms upon chewing, and that he cannot close his eyes tightly, among other complaints.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Upon remand, the matter should be referred back to the March 2010 neurological examiner for clarification of her opinion.

Accordingly, the case is REMANDED for the following action:

1.  Return the claims folder to the April 2010 eye examiner, if available, for review.  The examiner should indicate in the report that the claims folder has been received and that a review of the claims folder has taken place.  

The examiner should review the Veteran's clinical folder, including the service treatment records documenting treatment for eye complaints and the diagnoses of chronic conjunctivitis since at least 1977, and opine as to whether it is at least as likely as not (probability of 50 percent or greater) that chronic conjunctivitis had its clinical onset during service.  The examiner should reconcile his or her opinion with the newly received August 2011 private treatment record stating that the Veteran's chronic conjunctivitis has contributed to his dry eye.  If necessary, the examiner should also amend his previous finding that he could not reach an opinion as to the etiology of the Veteran's dry eye without resort to speculation.  A detailed rationale for all opinions rendered must be provided.  

The examiner should set forth the medical reasons for accepting or rejecting the Veteran's statements regarding continuity of symptoms since his period of military service.

If the examiner determines that he/she cannot provide an opinion on the issues without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

2.  Return the claims folder to the March 2010 neurological examiner, if available, for review.  The examiner should indicate in the report that the claims folder has been received and that a review of the claims folder has taken place.  

The examiner should review the Veteran's clinical folder, including the reports of chronic residuals from Bell's Palsy, and determine whether the Veteran does have chronic residuals of the disorder.  If so, the examiner must opine as to whether it is at least as likely as not (probability of 50 percent or greater) that any current Bell's Palsy, or residuals thereof, is related to the Veteran's period of service, to include any treatment received or trauma sustained during service.  If not, is it at least as likely as not that any eye disorder caused or aggravated (permanently worsened) any Bell's Palsy or residuals thereof?  The examiner should provide complete and detailed rationales for these opinions. 

3.  The RO or the AMC should also undertake any other development it determines to be warranted. 

4.  Then, the RO or the AMC should readjudicate the appellant's claim.  If the benefit sought on appeal is not granted to the appellant's satisfaction, the appellant and his representative should be furnished a supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant need take no action unless he is otherwise notified, but he may submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A.     §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
N. Rippel
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


